The case of Henderson v. Shannon, 1 Dev. 147, cited and approved.
The action is on a note payable "one day after date," admitted to be tainted as between the original parties with an illegal consideration. The note was executed by defendant Smith to his co-defendant Bagwell, and by him endorsed about three weeks after its execution to the plaintiff, who had no knowledge of the taint, and gave full value for it.
His Honor gave judgment for the defendant and the plaintiff appealed.
The bond sued on was void in the hands of the obligee, for the illegality of consideration.
Had the bond been assigned before it was due, the assignee for valuable consideration, and without notice, could have maintained an action to enforce payment. This is settled. Henderson v. Shannon, 1 Dev., 47. That case however, assumed the law to be, that if the assignment be after the bond was due, the assignee, would take it, subject to all the objections to which it was liable in the hands of the assignor.
The position taken on the argument that a bond payable "one day after date" is not due for some reasonable time after its execution, has nothing to support it. An action could have been brought on it the second day after its execution, without a demand. This shows that it was due. In this case the assignment was made three weeks after the execution of the bond. If it was not due then, how much longer could it stand over? four, five or six weeks, or six months?
In short; no time could be fixed on, and there is no authority to support the distinction contended for.
No error.
PER CURIAM.                         Judgment affirmed. *Page 539